Citation Nr: 0022995	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  94-07 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
pseudogout (to include disabilities of the right knee, right 
leg, and left foot) as secondary to the service-connected 
gunshot wound residuals of the right foot.

2.  Entitlement to a disability rating in excess of 30 
percent for residuals of gunshot wound to the right foot with 
traumatic arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
December 1952.

Service connection was granted for residuals of a gunshot 
wound to the right foot by a July 1953 rating decision.  The 
veteran has been in receipt of a 30 percent rating for this 
disability since April 29, 1971.

Service connection was previously denied for pseudogout by 
the Board of Veterans' Appeals (Board) in a May 1985 
decision.

This matter is before the Board from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In a July 1992 rating decision, the RO denied 
the veteran's claim for a disability rating in excess of 30 
percent for the gunshot residuals to the right foot.  The RO 
denied service connection for a right knee disorder, a right 
leg disorder, a left foot disorder, and pseudogout as 
secondary to the service-connected right foot gunshot wound 
residuals in an August 1993 rating decision.

The veteran provided testimony at a personal hearing 
conducted before the RO in May 1993, a transcript of which is 
of record.

This case was previously before the Board in August 1996, 
when it was remanded for additional development, to include a 
VA examination to ascertain the current nature and severity 
of the gunshot wound residuals of the right foot.  It has now 
been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the RO has substantially complied with the August 1996 remand 
directives.  Accordingly, a new remand is not required in 
order to comply with the holding of Stegall v. West, 11 Vet. 
App. 268 (1998).

As an additional matter, the Board notes that the RO did not 
adjudicate the veteran's pseudogout claim on the basis of the 
new and material evidence standard.  This implies that the RO 
found that new and material evidence had been submitted.  
Despite this implicit determination reached by the RO, the 
Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996), and VAOPGCPREC 05-92.  Moreover, for the 
reasons stated below, the Board notes that the medical 
evidence on file shows that the disabilities of the right 
knee, right leg, and left foot are manifestations of the 
veteran's pseudogout.  As such, the Board's decision on the 
pseudogout claim also resolves the right knee, right leg, and 
left foot claims.


FINDINGS OF FACT

1.  Service connection was previously denied for pseudogout 
by a May 1985 Board decision, which, among other things, 
found that it was not secondary to the gunshot wound 
residuals of the right foot.

2.  The additional evidence submitted to reopen the veteran's 
claim of service connection for pseudogout does contribute 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability."  As such, 
this evidence bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  The medical evidence on file shows that the veteran's 
disabilities of the right knee, right leg, and left foot are 
manifestations of his pseudogout.

4.  No competent medical evidence is on file which relates 
the veteran's pseudogout to his period of active duty, to 
include his service-connected gunshot wound residuals to the 
right foot.  In fact, the record contains competent medical 
opinions which find that the pseudogout is not related to the 
veteran's gunshot wound residuals.

5.  The medical evidence on file does not show that the 
veteran's residuals of a gunshot wound to the right foot has 
resulted in actual loss of use of the foot, even when taking 
into consideration the veteran's foot pain.


CONCLUSIONS OF LAW

1.  The May 1985 Board decision denying service connection 
for pseudogout is final.  38 U.S.C.A. §§ 7103, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. § 20.1100 (1999).

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for 
pseudogout, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for 
pseudogout (to include disabilities of the right knee, right 
leg, and left foot) as secondary to the gunshot wound 
residuals of the right foot is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The criteria for a disability rating in excess of 30 
percent for gunshot wound residuals of the right foot are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a 
(Diagnostic Codes 5276-5284), 4.73 (Diagnostic Codes 5310-
5312) (1999); VAOPGCPREC 9-98.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Background.  The veteran's feet and lower extremities 
were clinically evaluated as normal on his November 1951 
preinduction examination.  The service medical records show 
that he sustained a gunshot wound to the right foot in June 
1952.  He fell on some loose rocks while coming down a hill 
in Korea, dropped his rifle, which was discharged by the 
fall.  As a result of this accident, he sustained a through 
and through gunshot wound to the right foot, with a partially 
denuded area on the dorsum of the foot.  The records reflect 
that the veteran's right foot and leg were subsequently 
placed in a plaster cast.  An October 1952 Final Summary 
Report contains diagnoses of fracture, compound, comminuted, 
tarsal bones, right foot; and fracture of the 2nd and 3rd 
metatarsal bones, proximal ends, right foot.  There was no 
nerve or artery involvement.  On a November 1952 physical 
evaluation board (PEB) examination, the veteran's lower 
extremities were clinically evaluated as normal, while his 
feet were clinically evaluated as abnormal due to the gunshot 
wound residuals of the right foot.  Among other things, it 
was noted that the veteran had a healed scar - stiffness of 
the right foot.  No disability was diagnosed with respect to 
the right knee, right leg, or left foot.  Moreover, these 
records show no diagnosis of or treatment for pseudogout 
during the veteran's period of active duty.

The veteran underwent a VA medical examination in March 1953.  
On examination of the musculo-skeletal system, it was noted 
that the right foot was severely deformed as a result of the 
gunshot wound which perforated the right foot.  It was noted 
that the bullet was said to have entered the foot over the 
dorsal aspect and mid-foot, and emerged from the sole.  
Further, it was noted that there were healed scars of 
extensive surgery on both the dorsum and sole of the foot.  
In addition to other findings regarding the right foot, it 
was noted that there was considerable atrophy of the right 
leg and thigh.  Diagnoses from this examination included 
paralysis, partial, sensory only, part of the terminal fibers 
of the medial plantar nerve on the "left" sole; paralysis, 
partial, sensory only, a part of the terminal fibers of the 
superficial peroneal nerve on the dorsum of the "left" foot 
below the level of the scar; anxiety reaction, mild degree; 
and gunshot wound right foot.  It appears that the finding 
regarding partial paralysis of the "left" foot were taken 
from a contemporaneous VA neuropsychiatric examination where 
the examination findings only addressed the right foot; i.e., 
the designation of the "left" foot seems to have been done 
in error.

Service connection was granted for residuals of a gunshot 
wound to the right foot by a July 1953 rating decision.  An 
initial rating of 10 percent was assigned, effective December 
19, 1952.  The disability rating was subsequently increased 
to  30 percent, effective April 29, 1971.  Further, it is 
noted that traumatic arthritis was first recognized as a 
residual of the gunshot wound to the right foot in a December 
1988 rating decision.

A VA hospitalization report for March to April 1959 shows 
that the veteran was treated for chronic tonsillitis; and 
laceration of the extensor tendon, both fifth fingers.  He 
was subsequently hospitalized in April 1962 for anxiety 
reaction, manifested by abdominal pain.  These 
hospitalization reports contain no pertinent findings 
regarding the veteran's gunshot wound residuals, to include 
his pseudogout and manifestations thereof.

A May to June 1971 VA hospitalization report shows that the 
veteran was diagnosed with pyrophosphate arthritis or 
chondrocalcinosis with effusion, right knee; and cellulitis 
of the right foot.  It was noted that the veteran was 
admitted with complaints of, among other things, painful 
swelling of the right knee of 5 weeks duration.  However, 
this report contains no competent medical opinion that the 
right knee problems were secondary to the service-connected 
gunshot wound residuals to the right foot.

A July 1971 VA medical examination report notes that the 
veteran complained he had experienced swelling in his right 
foot, ankle, leg, and knee for the past three months.  On 
physical examination, it was noted that the ankle and knee 
reflexes were readily elicited, essentially equal 
bilaterally, with sensitivity grossly intact without 
indication of neurological involvement.  However, it was 
noted that the veteran complained of tenderness and 
discomfort in the knee on testing for motion.  Also, he 
exhibited some limitation of motion with respect to the knee.  
It was further noted that there was some atrophy in the right 
leg and thigh.  Nevertheless, no chronic disability of the 
right knee or leg was diagnosed by this examination.  
Further, no pertinent findings were made with respect to the 
left foot.

VA X-rays of the right knee taken in August 1971 revealed the 
patella to be irregularly mineralized with streaks of 
increased density alternating with ill-defined patches of 
decreased density.  It was noted that this could be secondary 
to old fracture.  Additionally, it was noted that there was 
calcification of the meniscus on either side of the midline, 
possibly secondary to trauma.  However, it was stated that 
chondromalacia should also be considered.

At a subsequent VA medical examination conducted in August 
1984, the veteran reported that he had developed swelling and 
redness in the right foot, ankle, and knee about 12 to 13 
years earlier, which had been diagnosed as pseudogout.  
Following examination of the veteran, the examiner diagnosed 
residuals gunshot wound of the right foot.  No pertinent, 
clinical findings were made on this examination with respect 
to his pseudogout claim and manifestations thereof.

VA medical treatment records are on file which cover the 
period from March to September 1959, and April 1971.  These 
records note that the veteran had a history of gunshot wound 
to the right foot.  Further, the April 1971 records note that 
the veteran had a history of spontaneous onset of swelling of 
the right knee four or five days earlier, without injury.  
Examination showed that there was excess joint fluid in the 
knee.  Diagnosis was synovitis of the knee, of unknown 
etiology.

Also on file are private medical records from a Dr. Wahlen 
which cover a period from April 1971 to May 1972.  Among 
other things, these records show treatment for right foot and 
leg problems, as well as bilateral knee problems.  For 
example, the records reflect that the veteran developed pain 
in his right knee in April 1971, with no history of a 
specific injury.  In July 1971, it was noted that X-rays of 
the right knee revealed calcified medial and lateral 
semilunar cartilages.  No other loose bodies were seen.  In a 
May 1972 statement, Dr. Wahlen noted that the veteran had 
developed effusion into his left knee.  It was noted that he 
had previously been treated for right knee problems, and that 
there had been a strong suggestion of evidence of possible 
pseudogout in the right knee.  Further, it was noted that X-
rays taken of the left knee showed distinct calcification of 
the ligaments.  There was only a mild degree of effusion 
present, but the veteran had generalized pain and generalized 
thickening of synovitis.  In a statement dated later that 
same month, Dr. Wahlen commented that the veteran had made a 
very excellent recovery of his knee problems, which were 
believed to be secondary to pseudogout.

In a May 1985 decision, the Board denied service connection 
for arthritis, also diagnosed as pseudogout.  The Board noted 
that the first manifestations of the veteran's pseudogout was 
many years after service.  While the disorder originally 
affected the right knee, the Board found that the record 
showed that it had also affected other joints, including the 
left knee, right elbow, and left shoulder.  Overall, the 
Board found that the evidence did not show that the 
pseudogout was related to the residuals of the gunshot wound 
to the veteran's right foot.  By this decision, the Board 
also denied a disability rating in excess of 30 percent for 
residuals of a gunshot wound to the right foot.

At a January 1988 VA orthopedic examination, it was noted 
that the veteran had a through-and-through gunshot wound to 
the right foot in 1951, which resulted in multiple fractured 
tarsal bones.  Further, it was noted that over the past 
twenty years he had had periodic episodes of increasing pain 
and swelling involving the right foot, which had been 
diagnosed as pseudogout.  Following examination of the 
veteran, the examiner's diagnostic impression was residual 
gunshot wound, right foot.  

Additional VA medical treatment records were added to the 
file that cover a period from September 1986 to May 1993.  
Among other things, these records show treatment for right 
foot problems on various occasions, to include pain on 
prolonged standing.  In February 1993, the veteran had 
surgery on his left foot due to left third web space neuroma.  

Private medical records from a Dr. Biggers were also added to 
the file, and cover a period from February 1985 to May 1992.  
These records show, among other things, that the veteran was 
treated for injuries following a motor vehicle accident in 
March 1988.  At that time, the veteran complained that both 
arms and feet felt numb, that his neck and shoulders felt 
sore, and that he had problems with his vision.  These 
records also show treatment for gout.  For example, records 
from April 1991 show findings of gout in the left knee, left 
leg, and the left foot.  Records from January 1992 show a 
clinical impression of pseudogout; right knee pain; and 
hypertension, uncontrolled.  The veteran was treated for 
right foot problems in May 1992, which resulted in a clinical 
impression of tendinitis.  Also, it was stated that the 
veteran had deformity of the middle toes; that he had been 
shot in the toe in the past and definitely had deformities 
secondary to the trauma.

In February 1992, the veteran submitted a statement in which 
he asserted that his service-connected right "foot and leg" 
disability had worsened in severity and warranted a higher 
rating.  The RO subsequently denied entitlement to a 
disability rating in excess of 30 percent for residuals of 
gunshot wound to the right foot in a July 1992 rating 
decision, and the veteran appealed this decision to the 
Board.

At the May 1993 personal hearing, it was asserted that the 
veteran's service-connected disability should also include 
impairment to the right leg.  The veteran testified that he 
had developed tendinitis of the right foot with increased 
pain due to the deformity of the right foot.  He also 
testified that he had callous formation on the bottom of the 
foot.  Further, he testified that he could not put pressure 
on the right foot because of the pain, and that he had to 
wear special shoes which were prescribed by VA.  He described 
his pain as ricocheting from his toes up though the upper 
part of his body.  The veteran testified that he requested 
that his toes be amputated, but that the doctors had been 
unwilling to do this procedure.  Moreover, he testified that 
because of his right foot pain, he was unable to walk on the 
heel or sole, but was able to balance himself with the foot; 
his walk was more of a shuffling and just holding the weight 
together rather than actually trying to push off of the foot 
or to take the step that he normally would.  He testified 
that his right foot would swell-up with overuse.  
Additionally, it was contended that the veteran had developed 
right knee and left foot disorders secondary to the service-
connected gunshot wound residuals of the right foot.  It was 
further contended that the records from Dr. Biggers supported 
this assertion.  Also, the veteran acknowledged that he had 
received treatment for his right foot problems from Dr. 
Wahlen.

In June 1993, the veteran underwent a VA examination of the 
feet and a VA general medical examination.

On the VA feet examination, it was noted, among other things, 
that the veteran sustained a gunshot wound to his right foot, 
for which he had been hospitalized and underwent surgical 
debridement during service.  It was stated that he underwent 
a second surgical debridement about a month later.  Regarding 
current symptomatology, the veteran complained of pain in the 
right foot, and abnormal toenails.  Additionally, he was 
having difficulty in both knees, both legs, and both feet.  
The veteran stated that he had been diagnosed with 
pseudogout.  He reported that the pseudogout was spreading 
through his entire body.  Examination of the feet 
demonstrated deformity of the right foot.  There was 
prominence of the bone over the dorsal lateral aspect of the 
mid-foot on the right.  Also, there was a dry, scaly 
dermatitis over the toes, as well as the heels and plantar 
surface of the right foot.  Further, the veteran was found to 
have large hypertrophied discolored toenails in the right 
foot.  The dorsalis pedis pulse in the right foot was found 
to be normal.  Range of motion for the right ankle was as 
follows:  dorsiflexion to 5 degrees; plantar flexion to 30 
degrees; inversion to 45 degrees; and eversion to 15 degrees.  
In addition, it was noted that the veteran had two scars over 
the right foot which were from the injury and surgery.  The 
examiner stated that it was difficult to measure the scars, 
but one appeared to be 3 cm in length over the lateral dorsal 
aspect of the mid foot.  The second scar was 8 cm in length, 
and located longitudinally down the mid-foot and metatarsal 
area.  Examination of the toes themselves demonstrated some 
abnormal motion which the examiner stated was hard to 
measure.  The examiner stated that they appeared to be 
bilateral, and that he would relate them bilaterally.  The 
metatarsal phalangeal joints would not flex.  In other words, 
they had zero degrees of flexion.  However, they would extend 
to about 60 degrees bilaterally.  The proximal 
interphalangeal joints had zero degrees of extensions, and 
would flex to about 45 degrees bilaterally.  It was noted 
that the distal interphalangeal joints had slight deformity 
with a flexed position of 10 degrees, with further flexion to 
45 degrees bilaterally.  Additionally, the examiner noted 
that the second and third toes on the right were somewhat 
painful when they were palpated.  Clinical findings were also 
made with respect to the left foot and both knees.  Based on 
the foregoing, the examiner's diagnostic impression included 
residual of gunshot wound to the right foot with loss of 
range of motion of the ankle and toes; pes planus of the 
right foot, post-traumatic, secondary to the gunshot wound 
residuals (noting that examination showed that the veteran 
had pes planus on the right and normal arch on the left): 
postoperative status Morton's neurectomy left foot unrelated 
to the gunshot wound residuals; and history of pseudogout, 
chondromalacia, knees bilaterally and the left and right 
foot.  Moreover, the examiner stated that the veteran's 
pseudogout or chondromalacia was unrelated and was not caused 
by and was not secondary to his service-connected gunshot 
wound to the right foot.  

At the VA general medical examination, it was noted that 
examinations had been requested for the right foot, right 
knee, left foot, and left knee.  Also, the veteran complained 
of pains in the right hand, both elbows, both shoulders, and 
the mid spine and hips, said to be due to pseudogout.  
Following examination of the veteran, the examiner's 
diagnostic impressions included uncontrolled hypertension, 
and history of pseudogout.  With respect to the pseudogout, 
the examiner stated that this was a constitutional disorder 
and was not related to the gunshot wound of the right foot.  

X-rays were also taken of both the veteran's feet, ankles, 
and knees in conjunction with the June 1993 VA examinations.  
X-rays of the feet showed the left foot to be normal.  In 
regard to the right foot, it was noted that the second and 
third cuneiformis were absent and that there was considerable 
bony debris occupying the space.  There was also deformity of 
the bases of the right second and third metacarpals.  X-rays 
of both ankles were within normal limits.  X-rays of both 
knees revealed a rather heavy meniscal calcification 
bilaterally.  However, the knee joint spaces appeared 
maintained and the articular surfaces appeared smooth.  It 
was stated that the chondrocalcinosis might well be 
degenerative, but that other etiologies were possible, 
including gout, pseudogout, and hyperparathyroidism.  
Additionally, it is noted that X-rays of the tibias and 
fibulas showed no bone or joint abnormality.

In April 1996, the Board remanded the veteran's case in order 
for him to undergo a new examination to determine the current 
nature and severity of his residuals of a gunshot wound to 
the right foot.  The examiner was to comment upon the effect 
of pain on this service-connected disability.  Additionally, 
the RO was to consider whether the veteran was entitled to an 
extraschedular rating pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1).

The veteran underwent a new VA examination of the feet in 
February 1997.  At this examination, it was noted that he had 
worked as a barber for several years after his discharge from 
service.  He then earned a real estate license, and worked in 
that field for 10 or 12 years.  When the real estate crash 
occurred, he had trouble getting a new job, but eventually 
went to work at a department store.  He worked at the 
department store until January 1997, when he had a heart 
attack.  This was a part-time job as a salesman, for which he 
worked usually 5, sometimes 6, hours per day.  Regarding his 
current right foot symptomatology, the veteran reported that 
his foot began to bother him after he had been on it some 3 
or 4 hours.  He reported that 5 to 6 hours was the maximum 
time he could be up on his feet.  Then he would begin to have 
pain in the right foot at the location of the gunshot wound, 
and also pain through the ankles and legs on both sides.  
Additionally, his knees and legs would begin to feel stiff 
after he had been up for that long of a period.  He further 
reported that he could walk one-half to one mile if he took 
his time.  It was also noted that the veteran had pseudogout, 
for which he took medication.

Examination of the right foot revealed an enlarged area where 
the gunshot wound was sustained.  The examiner noted that 
this was in the lateral aspect of the mid-foot on the dorsal 
surface area.  Also, the examiner stated that there must have 
been some explosive effect of the bone, because there was a 
bony firm prominence.  It was further stated that the "exit 
wound plantar and medial again at the mid-foot level."  The 
veteran was found to exhibit normal motion of the ankle 
joint, with dorsiflexion to 20 degrees and plantar flexion to 
45 degrees.  Similarly, the great toes appeared to have 
essentially normal plantar flexion and dorsiflexion.  
However, the lateral four toes were found to be restricted in 
motion.  They exhibited about 30 degrees of passive 
dorsiflexion, and plantar flexion was "neutral."  Active 
dorsiflexion was to 15 degrees, and plantar flexion to 
"neutral."  Further, the ability to invert and evert the 
subtalar joints was about half of normal on the right foot.  
Sensation over the toes and forefoot was found to be somewhat 
reduced, but not greatly so.  It was noted that the veteran 
confirmed that he had never had any trophic ulcers develop on 
the foot.  It was further noted that the veteran was able to 
walk on his forefoot and on his heels.  Nevertheless, the 
examiner stated that the veteran did bear weight on the right 
forefoot with difficulty.  The veteran's calf musculature was 
almost equal, but slightly reduced on the right side.  There 
was also some swelling of both calves, which the examiner 
stated was probably related to his cardiac problem.  It was 
noted that the swelling appeared equal on the two sides.

Overall, the examiner commented that during the examination 
it was painful when he forced the veteran's toes, or 
attempted to force the toes to flex and extend.  The veteran 
stated that the pain was located in the mid-foot where the 
wound was.  The examiner stated that he did not find any 
evidence of instability.  However, the movement of the toes 
was noted to be quite weakened.  The examiner opined that 
this was due to the tendons either being disrupted by the 
gunshot wound or bound in scar tissue.  Additionally, the 
examiner stated that he saw no incoordination.  Nevertheless, 
he did find that it was probable that the veteran did have 
pain in his foot if he was on it for extended periods, and 
that it was quite believable that the foot restricted the 
number of hours the veteran could be on the foot and active.  
However, the examiner stated that he did not think of the 
veteran as having a great deal of increase of functional loss 
during flare-ups.  Rather, he thought the veteran just had 
limitations on how long he could be on the foot.  The 
examiner also stated that some of the veteran's symptoms 
involved both legs, the aching and stiffness, but that he did 
not have a distinct diagnosis for that. 

X-rays were taken of the right foot by the VA later in 
February 1997.  The report from these X-rays stated that 
there was no change in the appearance of the right foot from 
January 1994.  "Metatarsal tarsal abnormalities" were 
unchanged, the appearance suggesting "Charcot" foot.  No 
definite acute abnormality was identified.

In a December 1999 Supplemental Statement of the Case, the RO 
denied a disability rating in excess of 30 percent for the 
veteran's residuals of a gunshot wound to the right foot.  
The RO also denied an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Moreover, the RO 
confirmed and continued the denial of service connection for 
right knee and leg disorder, left foot disorder, and 
pseudogout as secondary to the gunshot wound residuals of the 
right foot.

The veteran's accredited representative has submitted 
statements contending that all reasonable doubt should be 
revolved in the instant case.

I.  Pseudogout

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Elkins v. West, 12 Vet. App. 209 (1999). First, VA 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material" under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, immediately upon 
reopening the VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Finally, if the 
claim is well-grounded, the VA may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.


Analysis.  In the instant case, the Board notes that the 
evidence added to the file since the prior denial in May 1985 
includes the June 1993 VA examination reports, which proffer 
etiology opinions regarding the veteran's pseudogout.  
Therefore, these examination reports contribute "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability."  Hodge at 1363.  As 
such, this evidence bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  In short, 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for pseudogout.  
38 C.F.R. § 3.156(a).

Adjudication of the veteran's claim does not end with the 
conclusion that new and material evidence has been submitted.  
Pursuant to the holding of Elkins, supra, the Board must now 
determine whether the veteran's claim is well grounded.

As an initial matter, the Board notes that the medical 
evidence shows that the veteran's disabilities of the right 
knee, right leg, and left foot are manifestations of his 
pseudogout.  The evidence in support of this finding includes 
the June 1993 VA examination reports, as well as the private 
medical records from Dr. Wahlen and Dr. Biggers.

The Board also finds that the test for well groundedness as 
outlined by Savage, supra, is inapplicable in the instant 
case.  The veteran was not diagnosed with pseudogout until 
several years after service, nor has the veteran alleged 
continuity of symptomatology.  Rather, the veteran's entire 
claim is based upon the pseudogout, and manifestations 
thereof, being secondary to the service-connected gunshot 
wound to the right foot.

Regarding the veteran's contentions that his pseudogout and 
related impairments are secondary to the service-connected 
right foot disorder, the Board notes that issues of medical 
diagnosis or medical causation require competent medical 
evidence in order to have probative value.  See Grottveit at 
93.  Nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, his contentions cannot 
well ground the claim.  Grottveit at 93; Caluza at 504.

The Board finds that there is no competent medical evidence 
on file which relates the veteran's pseudogout to his period 
of active duty, to include his service-connected gunshot 
wound residuals to the right foot.  In fact, both of the June 
1993 VA examinations reports provide competent medical 
opinions specifically finding that the pseudogout is not 
related to the veteran's gunshot wound residuals.  Thus, the 
veteran's claim of service connection for pseudogout is not 
well grounded.  Caluza at 506.

For the reasons stated above, the Board has determined that 
the veteran's pseudogout claim is not well grounded and must 
be denied.  As the veteran has not submitted the evidence 
necessary for a well-grounded claim, a weighing of the merits 
of the claim is not warranted, and the reasonable doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

It is noted that the RO did not specifically deny the 
veteran's pseudogout claim on the basis of it being not well 
grounded.  When the Board addresses in its decision a 
question that has not been addressed by the RO, such as 
whether or not the veteran's claim is well grounded, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether the veteran has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In light of the veteran's failure to meet the 
initial burden of the adjudication process, the Board 
concludes that he has not been prejudiced by the decision 
herein.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

VA has neither the duty nor the authority to assist a 
claimant in the absence of a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  However, VA may, dependent on the facts 
of the case, have a duty to notify the veteran of the 
evidence needed to support his claim.  38 U.S.C.A. § 5103; 
see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  
Accordingly, the Board has examined all evidence of record 
with a view towards determining whether the appellant has 
notified VA of the possible existence of evidence which would 
render his pseudogout claim well grounded.  

The Board finds that no such information is of record which 
would trigger the duty to inform.  See McKnight v. Brown, 131 
F.3d 1483 (Fed.Cir. 1997); Beausoleil v. Brown, 8 Vet. 
App. 69, 80 (1995); see also generally Stuckey v. West, 13 
Vet. App. 163, 175 (1999), (observing in part that when it is 
alleged that there is specific evidence that would manifestly 
well ground a claim, VA has a duty to inform the claimant of 
the importance of obtaining this evidence to "complete the 
application.") (Emphasis added).  While it was indicated at 
the May 1993 personal hearing that Dr. Biggers' records 
supported the veteran's claim of secondary service 
connection, the Board notes that a review of the actual 
records received from this physician contains no competent 
medical opinion relating the veteran's pseudogout, and 
related disabilities, to the service-connected right foot 
disability.  Moreover, the Court has held that a lay person's 
account of what a medical professional purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Accordingly, this testimony is not entitled to 
probative value in the instant case.  The Board also notes 
that the veteran identified treatment from Dr. Wahlen at his 
personal hearing, and these records are also on file.  

II.  Increased Rating

Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under VA regulations, disabilities of the foot are rated 
pursuant to the criteria found at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276 to 5284.  The RO has evaluated the 
veteran's residuals of a gunshot wound to the right foot 
under the criteria found at Diagnostic Code 5284.  Under this 
Code, a moderate injury of the foot warrants a 10 percent 
evaluation; a moderately severe injury to the foot warrants a 
20 percent evaluation; and a severe injury to the foot 
warrants a 30 percent evaluation.  If there is actual loss of 
use of the foot, a 40 percent evaluation is provided.  

As noted above, the veteran's residuals of a gunshot wound to 
the right foot includes traumatic arthritis.  Under 
Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  Further, under this 
Code section, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate Diagnostic Codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Id.

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations a 20 percent rating is assigned.  
Id.

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, a 10 percent rating is 
assigned.  Id.

Note (1):  The 20 percent and 10 percent ratings based on X-
ray findings, above, will not be combined with ratings based 
on limitation of motion.  Id.

Note (2): The 20 percent and 10 percent ratings based on X-
ray findings, above, will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.  Id.

The General Counsel for VA, in a precedent opinion dated 
August 14, 1998, (VAOPGCPREC 9-98) held that if a disability 
rating was established under Diagnostic Code 5284, the 
availability of a separate rating under Diagnostic Code 
5003/5010 and the applicability of sections 4.40, 4.45, and 
4.59 depend upon the manifestations compensated under 
Diagnostic Code 5284.

General Counsel noted that Diagnostic Code 5284 is a more 
general Diagnostic Code under which a variety of foot 
injuries may be rated; that some injuries to the foot, such 
as fractures and dislocations for example, may limit motion 
in the subtalar, midtarsal, and metatarsophalangeal joints; 
and that other injuries may not affect range of motion.  
Thus, General Counsel concluded that, depending on the nature 
of the foot injury, Diagnostic Code 5284 may involve 
limitation of motion and therefore require consideration 
under sections 4.40 and 4.45.  VAOPGCPREC 9-98.

The precedent opinions of the VA General Counsel's Office are 
binding upon the Board.  38 U.S.C.A. § 7104.  Consequently, 
the Board must consider the guidelines of VAOPGCPREC 9-98 in 
adjudicating the instant case.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In general, a veteran's claim of increasing 
severity of a service-connected disability establishes a 
well-grounded claim for an increased evaluation.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, the Board 
finds that the veteran's claim for an increased evaluation 
for his residuals of a gunshot wound to the right foot with 
traumatic arthritis is well grounded.  Because the claim is 
well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  Here, VA has accorded the veteran several 
examinations in relation to this claim, and he has not 
indicated that the disability has increased in severity since 
the last examination.  Further, there does not appear to be 
any pertinent medical evidence that is not of record or 
requested by the RO.  Thus, the Board finds that VA has 
fulfilled its duty to assist the veteran in developing the 
facts pertinent to this claim.  No further assistance to the 
veteran is required to comply with the duty to assist.

In the instant case, the Board finds that the medical 
evidence on file does not show that the veteran's residuals 
of a gunshot wound to the right foot have resulted in actual 
loss of use of the foot, even when taking into consideration 
the veteran's foot pain.  At the February 1997 VA examination 
the veteran reported that even with pain, he was able to 
stand for periods of up to 6 hours at a time, and walk up to 
1 mile at a time.  Further, the Board notes that the examiner 
found no evidence of instability or incoordination.  In fact, 
it appears that the primary impairment caused by the gunshot 
wound residuals are to the veteran's toes.  For example, the 
examiner stated that the toes were weakened.  Also, the 
lateral four toes were found to be restricted in motion, even 
though the veteran was found to exhibit normal motion of the 
ankle joint and the great toes.  The Board finds that this 
objective evidence does not meet or nearly approximate actual 
loss of use of the foot.  Consequently, he is not entitled to 
a rating in excess of 30 percent under Diagnostic Code 5284.

Pursuant to VAOPGCPREC 9-98, the Board notes that it has 
taken into consideration limitation of motion of the 
veteran's foot, as well as the requirements of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, in evaluating the veteran's right 
foot impairment under Diagnostic Code 5284.  These 
regulations are applicable in the instant case because the 
veteran has reported that his right foot is manifest by pain 
and resulting functional impairment.  Despite these 
subjective complaints, the record does not contain objective 
evidence by which it can be factually ascertained that there 
is or would be any functional impairment attributable to the 
veteran's complaints of right foot pain which would warrant a 
schedular rating in excess of the 30 percent evaluation 
currently in effect.  The only limitation of motion shown on 
the most recent VA examination was to the four lateral toes, 
while range of motion for the ankle joint and great toe were 
normal.  Also, the Board notes that the examiner found no 
evidence of instability or incoordination.  More importantly, 
the examiner stated that he did not think that the veteran 
had a great deal of increase of functional loss during flare-
ups.  Rather, he thought the veteran just had limitations on 
how long he could be on the foot.  

The Board has also considered whether the veteran would be 
entitled to a higher rating for his right foot disability 
under any other potentially applicable Diagnostic Code.  For 
example, the medical evidence shows the veteran has  hammer 
toes on the right foot, and the service medical records 
reflect that the original gunshot wound involved a fracture 
to the tarsal bones.  These disabilities are evaluated 
pursuant to Diagnostic Codes 5282 and 5283, respectively.  
However, neither of these Codes provides for a schedular 
rating in excess of 30 percent.  In fact, the only Diagnostic 
Codes under 38 C.F.R. § 4.71a which provide for a disability 
rating in excess of 30 percent for a foot disorder - other 
than 5284 - are Diagnostic Code 5276 (flatfoot, acquired/pes 
planus) and Diagnostic Code 5278 (claw foot/pes cavus).  As 
noted above, the June 1993 VA feet examiner diagnosed post-
traumatic pes planus of the right foot.  However, both of 
these Codes only provide for a rating in excess of 30 percent 
for a bilateral foot disability, and the veteran's gunshot 
wound residuals is a unilateral foot disorder.  Moreover, for 
the reasons stated above, the Board has determined that the 
veteran is not entitled to a grant of service connection for 
pseudogout, to include a left foot disorder.  Thus, 
Diagnostic Codes 5276 and 5278 would not permit assignment of 
a schedular rating in excess of 30 percent in the instant 
case.

With respect to the veteran's traumatic arthritis of the 
right foot, the Board has already considered limitation of 
motion in evaluating the veteran's disability pursuant to 
Diagnostic Code 5284.  For the reasons stated above, the 
Board has determined that the veteran is not entitled to a 
higher schedular rating under 5284 or any of the other 
potentially applicable Diagnostic Codes for evaluating 
disabilities of the foot under 38 C.F.R. § 4.71a.

As an additional matter, the Board notes that gunshot wound 
residuals are frequently evaluated pursuant to the criteria 
for muscle injuries found at 38 C.F.R. §§ 4.55. 4.56, 4.73.  
However, Diagnostic Codes 5310 to 5312, which concern muscle 
injuries to the foot and leg, do not provide for a schedular 
rating in excess of 30 percent.  

The Board also concurs with the RO's determination that the 
veteran's residuals of a gunshot wound to the right foot do 
not warrant an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  While the veteran was hospitalized after he 
sustained the initial gunshot wound, the post-service medical 
evidence does not show frequent periods of hospitalization 
for the service-connected disability.  Rather, the veteran's 
right foot problems have been consistently treated on an 
outpatient basis.  Further, the evidence shows that the 
veteran's job with the department store ended in January 1997 
due to his having had a heart attack, and not because of his 
service-connected right foot disorder.  Even with the 
impairment caused by his right foot, the veteran was still 
able to perform his duties as a salesman at the department 
store for 5 to 6 hours at a time.  Consequently, the Board 
concludes that the evidence does not support a finding of 
marked interference with employment due to the veteran's 
right foot impairment so as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a disability rating in excess of 30 percent for his gunshot 
wound residuals to the right foot.  Thus, the Board concludes 
that the preponderance of the evidence is against the claim, 
and it must be denied.  As the preponderance of the evidence 
is against the claim, the reasonable doubt doctrine is not 
for application.  See generally Gilbert, supra.


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for pseudogout, 
the claim is reopened.

Entitlement to service connection for pseudogout (to include 
disabilities of the right knee, right leg, and left foot) as 
secondary to the service-connected gunshot wound residuals of 
the right foot is denied.

Entitlement to a disability rating in excess of 30 percent 
for residuals of gunshot wound to the right foot with 
traumatic arthritis is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

